                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

CLARA CHEEKS,                                      )
                                                   )
                 Plaintiff,                        )
                                                   )
        v.                                         )           No. 4:18-CV-2091 CAS
                                                   )
JON BELMAR, et al.,                                )
                                                   )
                 Defendant.                        )

                                 MEMORANDUM AND ORDER

        This matter is before the Court on defendants Mike Broniec1 and Paul Kempke’s motion to

dismiss plaintiff’s First Amended Complaint under Rule 12(b)(2), Federal Rules of Civil Procedure,

for lack of personal jurisdiction, Rules 12(b)(4) and (5), Fed R. Civ. P., insufficient service of

process, and Rule 12(b)(6), Fed. R. Civ. P., failure to state a claim upon which relief can be granted.

Plaintiff opposes the motion and it is fully briefed. For the following reasons, the Court will grant

the motion as it pertains to insufficient process and insufficient service of process, pursuant to Rules

12(b)(4) and (5), but will deny the motion to dismiss for lack of personal jurisdiction and grant

plaintiff additional time to properly serve defendants Broniec and Kempke. The Court does not

reach the Rule 12(b)(6) motion.

I.      Background

        This action was filed on December 17, 2018. Named as defendants were Jon Belmar,

individually and in his official capacity as St. Louis County, Missouri Chief of Police; Alex Malloy,

individually and in his official capacity as a St. Louis County police officer; Mark Jakob,

individually and in his official capacity as a St. Louis County police officer; St. Louis County,

        1
            This defendant was sued as “M. Sgt. M. Broniec.”
Missouri; and the Missouri State Highway Patrol (“MSHP”). On April 4, 2019, plaintiff filed a First

Amended Complaint, naming three additional defendants in their individual capacities: Sergeant M.

Broniec, Sergeant Paul Kempke, and Corporal B.A. Teague.

       On April 5, 2019, plaintiff filed Notices of Intent to Use Process Server for service of

summons and complaint on defendants Broniec, Teague, and Kempke, and the Clerk of the Court

issued the summonses. (Doc. 43). On May 6, 2019, plaintiff filed returns of service for defendants

Broniec and Kempke. (Docs. 78, 79).

       In the instant motion to dismiss, defendants argue that service was insufficient because the

private process server hand-delivered the summonses without attaching copies of the First Amended

Complaint. In support of their argument, defendants submit an affidavit from Cynthia Scheidt, an

employee of the Missouri State Highway Patrol, attesting she was served with summonses for both

Broniec and Kempke which did not include copies of the First Amended Complaint. (Doc. 62-1).

Defendants additionally argue that service was insufficient because the summonses were delivered

to the Missouri State Highway Patrol in Jefferson City, Missouri when Broniec and Kempke are

employed at the Troop C Headquarters in Weldon Spring, Missouri.

       In response, plaintiff filed the returns of service for Broniec and Kempke to support her

position that each summons was properly served with attached copies of the First Amended

Complaint. (Docs. 78 and 79). Plaintiff’s counsel contends that he has “used the same process

server for the past 10 years and this would be the first instance where a summons was served without

an accompanying pleading” and that “[o]ut of an abundance of caution and without conceding

defendants[’] arguments, the process server has been instructed to serve the same named defendants

once again, at plaintiff’s expense[.]” (Doc. 80). Plaintiff did not address defendants’ second


                                                 2
argument regarding the allegedly improper service at the Missouri State Highway Patrol in Jefferson

City, Missouri or whether Cynthia Scheidt is a proper agent to receive service of process for

defendants Broniec and Kempke.

II.       Discussion

          Rule 4(e)(2) of the Federal Rules of Civil Procedure provides that an individual may be

served:

          [B]y delivering a copy of the summons and of the complaint to the individual
          personally or by leaving copies thereof at the individual's dwelling house or usual
          place of abode with some person of suitable age and discretion then residing therein
          or by delivering a copy of the summons and of the complaint to an agent authorized
          by appointment or by law to receive service of process.

Fed.R.Civ.P. 4(e)(2).

          Rule 4(e)(1), Fed.R.Civ.P., provides that an individual may be served in accordance with the

law of the state in which the district court is located, under the rules for service of a summons on the

defendant in an action brought in state court. Missouri Supreme Court Rule 54.13(b)(1) is

substantially identical to Federal Rule of Civil Procedure 4(e)(2), and provides for service on an

individual as follows:

          (1) On Individual. Upon an individual, including an infant or incompetent person not
          having a legally appointed guardian, by delivering a copy of the summons and
          petition personally to the individual or by leaving a copy of the summons and petition
          at the individual's dwelling house or usual place of abode with some person of the
          individual's family over the age of fifteen years, or by delivering a copy of the
          summons and petition to an agent authorized by appointment or required by law to
          receive service of process.

Mo. S.Ct. Rule 54.13(b)(1).

          If a defendant is not properly served, a federal court lacks jurisdiction over that defendant

whether or not he or she has actual notice of the suit. Adams v. AlliedSignal General Aviation


                                                    3
Avionics, 74 F.3d 882, 885 (8th Cir. 1996) (cited case omitted). A motion under Rule 12(b)(4)

challenges the sufficiency of process. Fed. R. Civ. P. 12(b)(4). A motion under Rule 12(b)(5)

challenges the sufficiency of service of process. Fed. R. Civ. P. 12(b)(5). Once a plausible challenge

to the sufficiency of service of process is made, the plaintiff bears the ultimate burden to make a

prima facie showing that service was valid under governing law. See Northrup King Co. v.

Compania Productora Semillas Algodoneras Selectas, S.A., 51 F.3d 1383, 1387 (8th Cir. 1995).

“Normally the process server’s return will provide a prima facie case as to the facts of service.” 5B

Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 1353 (4th ed.).

       Service of summons without a complaint is invalid service of process under Rule 12(b)(4).

See 1 Moore’s Fed. Practice § 4.50[1] (3d ed. 2018) (citing Carimi v. Royal Caribbean Cruise Line,

Inc., 959 F.2d 1344, 1345-46 (5th Cir. 1992) (mailing summons without complaint renders service

invalid); Albra v. Advan, Inc., 490 F.3d 826, 828-29 (11th Cir. 2007) (same)). Here, the record

includes an affidavit from Cynthia Scheidt attesting she received the summonses for Broniec and

Kempke without attached complaints. (Doc. 62-1). Additionally, the sworn returns of service only

state that “summons in a civil action” were delivered, not a summons and complaint. (Docs. 78, 79).

In contrast, when plaintiff’s process server effected service on defendants Mark Jakob and Alex

Malloy, those affidavits of service stated that a “summons in a civil action and first, amended

complaint” were served. (Docs. 51, 52). Thus, the returns of service for Broniec and Kempke do

not constitute a prima facie showing of service of both summons and complaint, and the affidavit

offered by defendants establishes a plausible challenge to the sufficiency of process.

       In addition, service of summons and complaint on an individual is insufficient under Rule

12(b)(5) unless it is: (1) personally served on the defendant; (2) delivered to defendant’s dwelling


                                                  4
house or usual place of abode; or (3) delivered to an agent authorized by appointment or required

by law to receive service of process on behalf of the defendant. Fed. R. Civ. P. 4(e)(2); Mo. S.Ct.

Rule 54.13(b)(1). Here, the returns of service indicate Broniec and Kempke were not served

personally and were not served at their dwelling or usual place of abode, and there is nothing in the

record to indicate that Cynthia Scheidt was authorized by appointment or by law to receive service

of process on behalf of either Broniec or Kempke. Therefore, even if both summons and complaint

had been served on Scheidt, the service of process was insufficient.

        Defendants Broniec and Kempke move to dismiss for lack of personal jurisdiction because

they were not properly served. Dismissal for lack of personal jurisdiction under Rule 12(b)(2) is not

invariably required where service is ineffective; under such circumstances, the district court has

discretion to either dismiss the action or quash service and retain the case. Haley v. Simmons, 529

F.2d 78, 78 (8th Cir. 1976) (per curiam); C & L Farms, Inc. v. Federal Crop Ins. Corp., 771 F.2d 407,

408-09 (8th Cir. 1985) (per curiam) (“while a district court may, and indeed should at times, dismiss

a cause for want of jurisdiction ascribed to defective service . . . . , the district court is not without

rather broad discretion in determining the propriety of dismissal.”). Dismissal of a case under Rules

12(b)(4) or 12(b)(5) is generally not appropriate where “there is a reasonable prospect that the

plaintiff will ultimately be able to serve defendant properly.” Wright & Miller, supra, § 1353.

“[T]he court may use its discretion not to dismiss the action in those cases in which it is not clear

whether proper service has been made; the simplest solution in this situation is to quash process and

allow the plaintiff another opportunity to serve the defendant.” Id.; see also Stanga v. McCormick

Shipping Corp., 268 F.2d 544, 554 (5th Cir. 1959) (noting that dismissal is not appropriate where

there has been only one attempt at service of process)).


                                                    5
       Here, the Court in the exercise of its discretion will decline to dismiss Broniec and Kempke

from this action for lack of personal jurisdiction and instead will quash service on Broniec and

Kempke. “When quashing process, courts have the discretion to order conditions, including time

constraints, within which the plaintiff may make a second attempt at service.” Wright & Miller,

supra, § 1354. See also Fed. R. Civ. P. 4(m) (“If a defendant is not served within 90 days after the

complaint is filed, the court-on motion or on its own after notice to the plaintiff-must dismiss the

action without prejudice against that defendant or order that service be made within a specified

time.”). The amended complaint was filed on April 4, 2019, and the Rule 4(m) service period ends

July 3, 2019. The Court will set a deadline of twenty-one days in which plaintiff must effect service

upon the defendants in compliance with Rule 4(e), Fed. R. Civ. P., and file proof of same.

       Until Broniec and Kempke are properly served with the summons and complaint, this Court

lacks personal jurisdiction over these defendants and, therefore, cannot address the merits of their

motion to dismiss for failure to state a claim upon which relief can be granted under Rule 12(b)(6).

       Accordingly,

       IT IS HEREBY ORDERED that defendants Mike Broniec and Paul Kempke’s motion to

dismiss for insufficiency of process and insufficiency of service of process under Rules 12(b)(4) and

12(b)(5) is GRANTED to the extent the Court orders the service of process on these defendants

quashed; defendants’ motion to dismiss for lack of personal jurisdiction under Rule 12(b)(2) and

motion to dismiss for failure to state a claim upon which relief can be granted are DENIED without

prejudice. [Doc. 59]




                                                 6
       IT IS FURTHER ORDERED that plaintiff Clara Cheeks shall request from the Clerk of

the Court issuance of alias summons as to defendants Broniec and Kempke in their individual

capacities. As an attachment to the request, plaintiff must include alias summons for each defendant

and notice of process server.

       IT IS FURTHER ORDERED that if plaintiff fails to serve defendant Broniec or defendant

Kempke and file proof of such service by July 12, 2019, in accordance with this Order, the Court

will dismiss plaintiff’s claims against any unserved defendant without prejudice pursuant to Rule

4(m), Fed. R. Civ. P.




                                                       CHARLES A. SHAW
                                                       UNITED STATES DISTRICT JUDGE

Dated this 21st day of June, 2019.




                                                 7
